UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JOHN H. KITCHINGS, JR.,                 
                  Plaintiff-Appellee,
                 v.
MAYOR AND COMMON COUNCIL OF
INCORPORATED TOWN OF CAPITOL                     No. 01-1201
HEIGHTS; VIVIAN M. DODSON, in her
official and individual capacity;
WILLIAM A. DEVINE, JR.,
               Defendants-Appellants.
                                        
JOHN H. KITCHINGS, JR.,                 
                Plaintiff-Appellant,
                 v.
MAYOR AND COMMON COUNCIL OF
INCORPORATED TOWN OF CAPITOL                     No. 01-1633
HEIGHTS; VIVIAN M. DODSON, in her
official and individual capacity;
WILLIAM A. DEVINE, JR.,
                Defendants-Appellees.
                                        
           Appeals from the United States District Court
            for the District of Maryland, at Baltimore.
              William M. Nickerson, District Judge.
                       (CA-99-1596-WMN)
                  Submitted: September 28, 2001
                      Decided: November 2, 2001
 Before WILKINS, NIEMEYER, and WILLIAMS, Circuit Judges.
2             KITCHINGS v. MAYOR AND COMMON COUNCIL
No. 01-1201 dismissed as moot and No. 01-1633 affirmed by unpub-
lished per curiam opinion.


                              COUNSEL

Daniel Karp, ALLEN, JOHNSON, ALEXANDER & KARP, Balti-
more, Maryland, for Appellants. John H. Kitchings, Jr., Appellee Pro
Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   John Kitchings filed the underlying action alleging that he was
wrongfully terminated from his position as the Town Administrator
for the Town of Capitol Heights. The parties attended a settlement
conference and a settlement agreement was drafted. Kitchings sought
to withdraw from the settlement agreement, and the Defendants
moved to enforce the agreement. The district court denied the Defen-
dants’ motion to enforce, and the Defendants noted an appeal (No.
01-1201). While their appeal was pending, the Defendants discovered
that Kitchings had negotiated the settlement check which had been
sent to his attorney shortly after the settlement conference. The
Defendants then moved in the district court for an order vacating the
prior order and ordering enforcement of the settlement agreement pur-
suant to Fed. R. Civ. P. 60(b). The district court granted the motion
and Kitchings noted an appeal (No. 01-1633).

   Our review of the record included on appeal and the parties’ briefs
discloses that the district court did not abuse its discretion in granting
the Defendants’ Rule 60(b) motion. Under Maryland law, Kitchings’
negotiation of the check bars him from any further recovery. See Loh
              KITCHINGS v. MAYOR AND COMMON COUNCIL                   3
v. Safeway Stores, Inc., 422 A.2d 16, 20 (Md. App. 1980). Accord-
ingly, in No. 01-1633, we affirm the district court’s order granting the
Defendants’ Rule 60(b) motion, vacating its order denying the Defen-
dants’ motion to enforce the settlement agreement, and granting their
renewed motion for enforcement of the agreement. In light of this dis-
position and the district court’s order vacating the order denying the
motion to enforce, we dismiss as moot the Defendants’ appeal in No.
01-1201.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                               No. 01-1201 - DISMISSED AS MOOT

                                           No. 01-1633 - AFFIRMED